DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “a microcontroller communicatively coupled to the thermal sensor and the first and second sets of capacitors…” It is unclear how the microcontroller is communicatively connected to the first and second set of capacitors. It appears that switches which control the flow of power through the capacitors are missing. Examiner suggests amending claim 1 to include the switches that allow power to flow through the capacitors.
Claim 1 does not disclose how the components of the invention are connected. Examiner suggests amending claim 1 to include how the circuit components are connected to form the claimed invention.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is a system for inductively heating a load, the system comprising: an inductor coil, a core, a thermal sensor, a first and second set of 
The closest prior art would be Kwack et al (US 2018/0192479). Kwack teaches a system for inductively heating a load, the system comprising: an inductor coil, a core, a thermal sensor, a first and second set of capacitors coupled to the inductor coil, and a microcontroller coupled to the thermal sensor and the first and second set of capacitors. However, Kwack does not teach wherein the microcontroller is configured to: send interleaving electrical signals to the inductor coil, the electrical signals including a first electrical signal having a first frequency and a first duty cycle, and a second electrical signal having a second frequency, different than the first frequency, and a second duty cycle, receive a temperature signal including the temperature associated with the core or the fluid; and adjust, based at least in part on the received temperature signal, at least one of the first or second duty cycles.
The second closest prior art would be Crawford et al. (US 2018/0187585). Crawford teaches adjusting the duty cycle of an AC generator based on the output from a temperature sensor. However, Crawford does not teach a microcontroller is configured to: send interleaving electrical signals to the inductor coil, the electrical 

For independent claim 17:
The claimed invention is a method for inductively heating a load, the method comprising: sending interleaved electrical signals to an inductor coil, the electrical signals including a first and second electrical signals having first and second duty cycles, receiving a temperature signal from a thermal sensor, and adjusting a signal parameter of at least one of the first or second electrical signals.
The closest prior art would be Kwack et al (US 2018/0192479). Kwack teaches sending a signal to an inductor coil, receiving a temperature signal from a thermal sensor, and adjusting a signal parameter of at least one of the first or second electrical signals. However, Kwack does not teach the electrical signals including a first and second electrical signals having first and second duty cycles.
The second closest prior art would be Crawford et al. (US 2018/0187585). Crawford teaches adjusting the duty cycle of an AC generator based on the output from a temperature sensor. However, Crawford does not teach the electrical signals including a first and second electrical signals having first and second duty cycles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761